 

Exhibit 10.b

 

TENET HEALTHCARE CORPORATION

2001 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Capitalized terms not defined herein have the meaning given such terms in the
Company’s 2001 Stock Incentive Plan.

 

                This Restricted Stock Agreement (the “Agreement”) is dated as of
January 21, 2003 (the “Grant Date”), and is entered into between Tenet
Healthcare Corporation, a Nevada corporation (the “Company”), and Trevor Fetter
(the “Executive”), who is serving as President of the Company.

 

                WHEREAS, the Compensation Committee of the Board of Directors of
the Company (the “Committee”) is authorized to make grants of Restricted Stock
under the Company’s 2001 Stock Incentive Plan, as amended (the “Plan”);

 

                WHEREAS, on January 8, 2003, the Committee agreed to grant,
pursuant to the Plan, two shares of Restricted Stock to the Executive for each
share of the Company’s Common Stock purchased by the Executive in the open
market, up to a maximum of 200,000 shares of Restricted Stock; and

 

                WHEREAS, the Executive has provided satisfactory evidence of his
purchase, on January 21, 2003, of 100,000 shares of the Company’s Common Stock
(the “Purchased Shares”);

 

                NOW, THEREFORE, in consideration of the foregoing recitals and
the mutual promises set forth below, the parties hereto agree as follows:

 

                1.             Grant.  Subject to the terms and conditions of
this Agreement and the Plan that is hereby incorporated herein by reference, the
Committee hereby grants to the Executive 200,000 shares of Restricted Stock, in
consideration for services to be performed by the Executive to the Company.

 

                2.             Vesting.  Subject to (a) the Executive’s
retention of all of the Purchased Shares until all of the Restricted Stock has
vested (b) the Executive remaining continuously in the employ of the Company on
the vesting dates, the Restricted Stock will vest as follows: (i) one-third of
the Restricted Stock will vest two years after the Grant Date; (ii) an
additional one-third of the Restricted Stock will vest three years after the
Grant Date; and (iii) the remaining one-third of the Restricted Stock will vest
four years after the Grant Date.  The table below sets forth the vesting dates
for the Restricted Stock:

                               

Number of Shares
of Common Stock

 

Vesting Date

 

66,667

 

January 21, 2005

 

66,667

 

January 21, 2006

 

66,666

 

January 21, 2007

 

 

 

1

--------------------------------------------------------------------------------


 

                3.             Stock Certificates.  Certificates for the
Restricted Stock, registered in the Executive’s name, shall be issued and
delivered to the Secretary of the Company and held by him in custody and shall
not be delivered to the Executive until such Restricted Stock has vested in
accordance with Section 2 above.

 

                4.             Effect of Termination of Employment. 
Notwithstanding the provisions of Section 16(b) of the Plan, and subject to the
Executive’s retention of all of the Purchased Shares, if the Executive’s
employment with the Company is terminated by the Executive or by the Company
without cause (as the term “cause” is defined in the Company’s Severance
Protection Plan), other than following a change of control of the Company (as
the term “change of control” is defined in the Company’s Severance Protection
Plan), before all of the Restricted Stock has vested, then the vesting of the
Restricted Stock due to vest on the next vesting date will be accelerated and
the remainder of the unvested Restricted Stock, if any, would be forfeited.  In
the event the Executive is terminated without cause (as the term “cause” is
defined in the Company’s Severance Protection Plan) following a change of
control of the Company (as the term “change of control” is defined in the
Company’s Severance Protection Plan), and the Executive has retained all of the
Purchased Shares, then all unvested Restricted Stock will immediately vest upon
the Executive’s termination.

 

                5.             Tax Withholding Obligations.  The Executive shall
be required to deposit with the company an amount of cash equal to the amount
determined by the Company to be required with respect to any withholding taxes,
FICA contributions, or the like under any federal, state or local statute,
ordinance, rule or regulation in connection with the grant or vesting of the
Restricted Stock.  Alternatively, the Company may, at its sole discretion,
withhold the required amounts from the Executive’s pay during the pay periods
next following the date on which any such applicable tax liability otherwise
arises.  The Committee, in its discretion, may permit the Executive, subject to
such conditions as the Committee shall require, to elect to have the Company
withhold a number of shares of the Company’s Common Stock otherwise deliverable
having a Fair Market Value sufficient to satisfy the statutory minimum of all or
part of the Executive’s estimated total federal, state and local tax obligations
associated with the grant or vesting of the Restricted Stock.  The Company shall
not deliver any of the shares of the Company’s Common Stock until and unless the
Executive has made the deposit required herein or proper provision for required
withholding has been made.

 

                6.             Rights as Shareholder.  The Executive shall have
all rights of a shareholder prior to the vesting of the Restricted Stock,
including the right to vote the shares and receive all dividends and other
distributions paid or made with respect thereto.

 

                7.             Transferability.  The Restricted Stock may not be
transferred, assigned or made subject to any encumbrance, pledge or charge until
such Restricted Stock has vested and any other restrictions or conditions on
such Restricted Stock are removed, have been satisfied or expire.

 

8.             Effect on Other Employee Benefit Plans.  The value of the
Restricted Stock granted pursuant to this Agreement shall not be included as
compensation,

 

 

2

--------------------------------------------------------------------------------


 

earnings, salaries, or other similar terms used when calculating the Executive’s
benefits under any employee benefit plan sponsored by the Company except as such
plan otherwise expressly provides.

 

                9.             No Employment Rights.  Nothing in this Agreement
will confer upon the Executive any right to continue in the employ or service of
the Company or any of its subsidiaries or affect the right of the Company to
terminate the employment of the  Executive at any time with or without cause.

 

                10.           Amendment.  This Agreement may be amended only by
a writing executed by the Company and the Executive that specifically states
that it is amending this Agreement.  Notwithstanding the foregoing, this
Agreement may be amended solely by the Committee by a writing which specifically
states that it is amending this Agreement, so long as a copy of such amendment
is delivered to the Executive, and provided that no such amendment adversely
affecting the rights of the Executive hereunder may be made without the
Executive’s written consent.  Without limiting the foregoing, the Committee
reserves the right to change, by written notice to the Executive, the provisions
of the Restricted Stock or this Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling or judicial
decisions, provided that any such change shall be applicable only to shares of 
Restricted Stock which are than subject to restrictions as provided herein.

 

                11.           Severability.  If all or any part of this
Agreement is declared by any court or government authority to be unlawful or
invalid, such unlawfulness or invalidity shall not invalidate any portion of
this Agreement not declared to be unlawful or invalid.  Any Section of this
Agreement so declared to be unlawful or invalid shall, if possible, be construed
in a manner that will give effect to the terms of such Section to the fullest
extent possible while remaining lawful and valid.

 

                12.           Construction.  The Restricted Stock is being
issued pursuant to Section 8 of the Plan and is subject to the terms of the
Plan.  A copy of the Plan has been given to the Executive and additional copies
of the Plan are available upon request during normal business hours at the
principal executive officers of the Company.  To the extent that any provisions
of this Agreement violates or is inconsistent with an express provisions of the
Plan, the Plan provision shall govern and any inconsistent provision in this
Agreement shall be of no force or effect.

 

                13.           Binding Effect and Benefit.  This Agreement shall
be binding upon and, subject to the conditions hereof, inure to the benefit of
the Company, its successors and assigns, and the Executive and his successors
and assigns.

 

                14.           Entire Understanding.  This Agreement embodies the
entire understanding and agreement of the parties in relation to the subject
matter hereof, and no promise, condition, representation or warranty, expressed
or implied, not herein stated, shall bind either party hereto.

 

 

3

--------------------------------------------------------------------------------


 

                15.           Governing Law.  This Agreement shall be governed
by, and construed in accordance with, the laws of the State of California.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the Grant Date.

 

 

EXECUTIVE

 

TENET HEALTHCARE CORPORATION

 

 

 

/s/ TREVOR FETTER

 

/s/ ALAN R. EWALT

Trevor Fetter

 

Alan R. Ewalt

President

 

Executive Vice President

 

 

4

--------------------------------------------------------------------------------